Exhibit 10.1

 
NOTE AND WARRANT PURCHASE AND SECURITY AGREEMENT
 
THIS NOTE AND WARRANT PURCHASE AND SECURITY AGREEMENT (“Agreement”) is entered
into as of December 28, 2011, by and among Broadcast International, Inc., a Utah
corporation (the “Company”), BI Acquisitions, Inc., a Utah Corporation (“BIA”),
Interact Devices, Inc., a California corporation (“IDI” and, with the Company
and BIA, each an “Issuer” and collectively the “Issuers”), Amir L. Ecker as
Collateral Agent (the “Collateral Agent”), and the parties indicated as
Purchasers on the signature page hereof (each a “Purchaser” and collectively the
“Purchasers”).
 
RECITALS
 
WHEREAS, the Issuers desire to issue and sell, and the Purchasers desire to
purchase, an aggregate of $1,300,000 face amount of Secured Promissory Notes to
be issued by the Issuers in one or a series of notes in substantially the form
attached hereto as Exhibit A (the “Notes”); and
 
WHEREAS, to secure the prompt payment and performance of their respective
obligations hereunder and under the terms of the Notes, each of the Issuers has
agreed to grant a security interest in certain of its assets as described herein
in favor of the Collateral Agent for the benefit of the Purchasers.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto, intending to be legally
bound hereby, agree as follows:
 
1.
Purchase and Sale of Notes.

 
1.1           Purchase and Sale of Notes.  Subject to the terms and conditions
hereof, at the Closing (as hereinafter defined), the Issuers shall sell, issue,
and deliver to each Purchaser, and each such Purchaser shall purchase, a Note in
the amount indicated on the schedule attached hereto as Exhibit B.
 
1.2           Issuance of Warrants.  As an inducement to each Purchaser to
purchase a Note, and as a condition of such purchase, and in an amount specified
in Exhibit B, the Company shall issue to each Purchaser without additional
consideration a warrant to purchase 27,500 shares of the Company’s common stock,
par value $.05 per share (“Common Stock”) at a price of $0.65 per share for each
$100,000 of principal of such Purchaser’s Note, which warrant shall be in the
form of one or more warrants substantially in the form attached hereto as
Exhibit C (each, a “Warrant”).  The Notes, the Warrants, and the Common Stock
issuable upon exercise of the Warrants (the “Warrant Securities”) are sometimes
hereinafter collectively referred to as the “Securities.”
 
1.3           Purchase Price.  The purchase price of each Note and Warrant (the
“Purchase Price”) shall be equal to the principal amount of such Note, and the
parties agree that no amount of the purchase price shall be allocated to the
purchase of the Warrant.
 
 
1

--------------------------------------------------------------------------------

 
 
1.4           Maturity.  Each Note shall mature and be due and payable in full
on February 28, 2012 (the “Maturity Date”).
 
1.5           Repayment.  The Issuers hereby jointly, severally, and
unconditionally promise to pay to each Purchaser the principal amount of such
Purchaser’s Note and any unpaid interest thereon on the Maturity Date, unless
such Note has been paid in full on an earlier date pursuant to the terms of
Section 1.8 below.
 
1.6           Interest.  Interest on each Note shall accrue from the date of
issuance until payment in full of all amounts payable hereunder, at an annual
rate equal to one and one-half percent (1.5%) per month, compounded annually
(the “Interest Rate”), and payable on the Maturity Date.  Interest shall be
calculated on the basis of a 365-day year, based on the actual number of days
elapsed.  From and after the occurrence of any Event of Default (as defined in
the Notes) and during the pendency thereof, the Interest Rate shall be an annual
rate equal to one and three-quarters percent (1.75%) per month, compounded
annually.
 
1.7           Collateral.  To secure the prompt payment of the Notes pursuant to
their terms, the Issuers shall grant to the Collateral Agent a security interest
in certain personal property of the Issuers pursuant to Section 3.2 below.
 
1.8           Prepayment.
 
(a)           Subject in all respects to the provisions of Section 1.8(b), the
Issuers at any time and from time to time may voluntarily prepay the Notes, in
whole or in part, upon at least five (5) Business Days’ advance written notice
to the Purchasers of such prepayment and not later than 10:00 A.M. on the date
of prepayment.  Prepayments of principal under the Notes shall be accompanied by
accrued and unpaid interest on the prepaid amount.  Any prepayment of principal
shall be made pro rata to all Purchasers.
 
(b)           Subject to the provisions of Section 1.8(c), as a condition to any
prepayment of principal under the Notes, whether such prepayment is voluntary or
involuntary (including a prepayment resulting from the occurrence of an Event of
Default and an acceleration of the Secured Obligations, as provided in the
Notes), the Issuers shall pay pro rata to the Purchasers a prepayment privilege
fee (the “Prepayment Premium”) equal to a (x) three percent (3.0%) of the
initial principal balance of the Notes, less (y) amounts paid in interest prior
to such prepayment (but not less than zero).  The Issuers acknowledge that the
foregoing Prepayment Premium represents a reasonable and fair estimate for the
loss that the Purchasers may sustain from the prepayment of the Notes, and
further acknowledge that, except as specifically provided herein and in
Section 1.8(c), they have no right to optionally prepay the Notes in whole or in
part without paying the foregoing Prepayment Premium including, without
limitation, following acceleration pursuant to the Notes.
 
(c)           Notwithstanding anything contained herein to the contrary, the
entire unpaid principal balance, all accrued and unpaid interest, and other sums
in respect of the Notes shall immediately become due and payable in the event
that any of the Issuers raises additional capital, whether in the form of debt
or equity.
 
 
2

--------------------------------------------------------------------------------

 
 
2.
Closing, Delivery, and Payment.

 
2.1           Closing.  The transactions contemplated by this Agreement may be
effectuated at one or more closings (each, a “Closing”), the initial Closing of
which shall take place at 10:00 a.m. on December 28, 2011 (the “Initial Closing
Date”), at the offices of Duane Morris, 30 South 17th Street, Philadelphia, PA
19103, or at such other time or place as the Company and the Purchasers may
mutually agree, with such other subsequent Closings at such other times and
places as the Company and the Purchasers shall determine.
 
2.2           Delivery and Payment.  At or prior to the Closing, subject to the
terms and conditions hereof, the Issuers shall deliver to each Purchaser the
applicable Note and the applicable Warrant, against payment by such Purchaser of
the amount of the Purchase Price payable by such Purchaser by wire transfer (to
the account identified by the Company) or other immediately available funds.
 
3.
Security Interests.

 
3.1           Definitions.  Terms defined in the UCC which are not otherwise
defined in this Agreement are used herein as defined in the UCC.  The following
terms, as used herein, have the meanings set forth below:
 
“Encumbrance” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), preference, or other security agreement or preferential arrangement,
charge, or encumbrance of any kind or nature whatsoever (including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing).
 
“Intellectual Property” means all patents, patent applications, trademarks,
trademark applications, service marks, tradenames, copyrights, trade secrets,
licenses, domain names, mask works, information, and proprietary rights and
processes owned by any of the Issuers.


“Law” means any treaty, foreign, federal, state, or local statute, law, rule,
regulation, ordinance, order, code, policy, or rule of common law, now or
hereafter in effect, in each case as amended, and any judicial or administrative
interpretation thereof by a governmental authority or otherwise, including any
judicial or administrative order, consent decree, or judgment.
 
“Transaction Documents” means this Agreement, the Notes, the Warrants, the
Waiver Agreement dated as of the date hereof (the “Waiver Agreement”) by and
among the Company, Castlerigg Master Investments Ltd. (the “Senior Lender”), and
the Collateral Agent, and all other documents or instruments contemplated by any
of the foregoing or otherwise made or delivered in connection herewith or
therewith of even date herewith.
 
“Material Adverse Effect” means a material adverse effect on the condition
(financial or otherwise), business, assets, operations, or results of operations
of the Issuers taken as a whole.
 
 
3

--------------------------------------------------------------------------------

 
 
“Person” means and includes any individual, any partnership, any corporation,
any business trust, any joint stock company, any limited liability company, any
unincorporated association, or any other entity and any domestic or foreign
national, state, or local government, any political subdivision thereof, and any
department, agency, authority, or bureau of any of the foregoing.
 
“Security Interests” means the security interests in the Collateral granted
hereunder securing the Secured Obligations.
 
“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
Commonwealth of Pennsylvania, and as the same may be amended from time to time
hereafter; provided that if by reason of mandatory provisions of law, the
perfection or the effect of perfection or non-perfection of the Security
Interest in any Collateral is governed by the Uniform Commercial Code as in
effect in a jurisdiction other than the Commonwealth of Pennsylvania, “UCC”
means the Uniform Commercial Code as in effect in such other jurisdiction, as
the same may be amended from time to time hereafter, for purposes of the
provisions hereof relating to such perfection or effect of perfection or
non-perfection.
 
3.2           Grant of Security.  Each Issuer hereby grants to the Collateral
Agent a security interest in and lien on all of such Issuer’s right, title, and
interest in and to all of such Issuer’s property described in this Section 3.2,
whether now owned or existing or hereafter acquired or existing, and wherever
located (collectively, the “Collateral”):
 
(a)           (i) rights to payment for goods sold or services rendered by such
Issuer, including all accounts arising from sales or rendition of services made
under any of such Issuer’s trade names or styles or through any of such Issuer’s
divisions, regardless of how such right is evidenced, whether secured or
unsecured, and whether or not specifically listed on schedules furnished to the
Purchasers or the Collateral Agent (collectively, the “Accounts Receivable”),
(ii) unpaid seller’s rights (including rights of rescission, replevin,
reclamation, and stoppage in transit) relating to the foregoing or arising
therefrom, (iii) rights to any goods represented by any of the foregoing,
including rights to returned or repossessed goods, (iv) reserves and credit
balances arising under any of the foregoing, (v) guarantees, letters of credit,
collateral, or other supporting obligations supporting or securing any of the
foregoing, and (vi) insurance policies or rights relating to any of the
foregoing (collectively, including Accounts Receivable, the “Accounts”);
 
(b)           All books and records pertaining to the Accounts; and
 
(c)           All accessions and additions to, substitutions for, and
replacements, products, and proceeds of any of the foregoing (including, without
limitation, proceeds that constitute property of the types described in clauses
(a) and (b) of this Section 3.2, and, to the extent not otherwise included, all
(i) payments under insurance related to the Accounts (whether or not the
Collateral Agent is the loss payees thereof), or any indemnity, warranty,
guaranty, or letter of credit payable by reason of loss or damage to or
otherwise with respect to any of the foregoing, and (ii) any and all supporting
obligations in respect of any of the foregoing.
 
 
4

--------------------------------------------------------------------------------

 
 
3.3           Security for Secured Obligations.  The provisions of Section 3
hereof secure the payment and performance of any and all obligations of the
Issuers arising under or in respect of the Notes (the “Secured
Obligations”).  The term “obligations” is used herein in the broadest sense
possible, and includes all payment and performance obligations of the Issuers
arising under the Notes, whether in respect of principal, interest, expenses
hereunder or under any Transaction Document, fees, or any other amount and
whether accruing before or after judgment or the commencement of any bankruptcy
or insolvency proceedings in respect of the Issuers or any other Person, whether
voluntary or involuntary and however arising, whether due or not due, absolute
or contingent, liquidated or unliquidated, determined or undetermined, and
whether the Issuers may be liable individually or jointly with others, whether
recovery thereon may be or hereafter becomes barred by any statute of
limitations or whether any of the foregoing may be or hereafter becomes
otherwise unenforceable.  The Collateral Agent agrees that upon payment in full
of each of the Notes pursuant to their terms, this Section 3 will be given no
further force or effect and the Collateral Agent will release any financing
statements naming the Issuers as debtor.
 
3.4           Further Assurances.
 
(a)           The Issuers agree that from time to time, at the expense of the
Issuers, the Issuers shall promptly execute and deliver all further instruments
and documents, and take all further action, that may be necessary or desirable,
or that the Collateral Agent may reasonably request, in order to perfect and
protect any lien granted or purported to be granted hereby or to enable the
Collateral Agent to exercise and enforce its rights and remedies hereunder with
respect to any Collateral.  Without limiting the generality of the foregoing,
the Issuers shall (i) at the request of the Collateral Agent, mark conspicuously
each document and agreement included in the Collateral, and each of its records
pertaining to the Collateral, with a legend, in form and substance satisfactory
to the Collateral Agent, indicating that such Collateral is subject to the lien
granted hereby, (ii) if any Collateral shall be, or shall be evidenced by, a
promissory note or other instrument or chattel paper, deliver such item to the
Collateral Agent duly endorsed and accompanied by duly executed instruments of
transfer or assignment, all in form and substance satisfactory to the Collateral
Agent, and (iii) execute and file or record, as applicable, such financing
statements, amendments thereto, continuation statements, agreements granting
control to the Collateral Agent over all or any portion of the Collateral, and
such other instruments or notices, as may be necessary or desirable, or as the
Collateral Agent may reasonably request from time to time in order to perfect
and preserve the lien granted or purported to be granted hereby, all in form and
substance reasonably satisfactory to the Collateral Agent.  Each Issuer hereby
authorize the Collateral Agent, where permitted by Law, to file any financing
statement, amendment thereto, or continuation statement, without such Issuer’s
signature thereon.  Each Issuer hereby irrevocably makes, constitutes, and
appoints the Collateral Agent (and all Persons designated by the Collateral
Agent for that purpose) as such Issuer’s true and lawful attorney-in-fact to
sign the name of such Issuer on any financing statement or other writing
necessary or requested by the Collateral Agent to perfect its lien on or in any
of the Collateral or to maintain the perfection thereof.
 
 
5

--------------------------------------------------------------------------------

 
 
(b)           The Issuers shall furnish to the Collateral Agent from time to
time such statements and schedules further identifying and describing the
Collateral, and such other reports in connection with the Collateral, as the
Collateral Agent may reasonably request, all in reasonable detail.  Without
limiting the generality of the foregoing, the Issuers shall, from time to time,
execute and deliver to the Collateral Agent, in such form and manner as the
Collateral Agent may reasonably require, solely for the Collateral Agent’s
convenience in maintaining records of the Collateral, such confirmatory
schedules of Accounts Receivable, and such other appropriate reports
designating, identifying, and describing the Accounts Receivable, as the
Collateral Agent may reasonably request.  In addition, upon the Collateral
Agent’s request, the Issuers shall provide the Collateral Agent with copies of
agreements with, or purchase orders from, the Issuers’ customers, of invoices to
customers and proof of shipment or delivery and such other documentation and
information relating to the Accounts Receivable and other Collateral as the
Collateral Agent may from time to time reasonably request.  Failure to provide
the Collateral Agent with any of the foregoing shall in no way affect, diminish,
modify, or otherwise limit the lien granted herein.  The Issuers hereby
authorize the Collateral Agent to regard the Issuers’ printed name or rubber
stamp signature on assignment schedules or invoices as the equivalent of a
manual signature by an authorized officer or agent of the Issuers.
 
(c)           The Issuers agree to maintain such books and records regarding
Accounts Receivable and the other Collateral as the Collateral Agent may
reasonably require, and agrees that the books and records of the Issuers will
reflect the Collateral Agent’s liens on and in the Accounts Receivable and other
Collateral.  All of the books and records of the Issuers, including any records
handled or maintained for the Issuers by any other Person, shall be made
available to the Collateral Agent or any of its representatives, during normal
business hours and upon reasonable notice.  The Issuers shall not (i) change the
location of their respective chief executive offices/chief places of business
from that specified in Schedule 3.4(c) hereto or remove their books and records
from the location specified in in Schedule 3.4(c) hereto, (ii) change their
respective names (including the adoption of any new trade names), jurisdictions
of incorporation, identities or corporate structure, or (iii) change the
location of any other Collateral to a location not listed in in Schedule 3.4(c)
hereto, unless, in any such case, it shall have provided at least thirty (30)
days’ prior written notice to the Collateral Agent of any such change.  The
Issuers shall from time to time notify the Collateral Agent of each location at
which any portion of the Collateral or such books and records are to be kept for
temporary processing, storage or similar purposes.  No action requiring notice
to the Collateral Agent under this paragraph shall be effected until such
filings and other measures as may be required under applicable law to continue
uninterrupted the perfected lien of the Collateral Agent on and in the
Collateral affected thereby shall have been taken, and until the Collateral
Agent shall have received such opinions of counsel with respect thereto as it
may have reasonably requested.
 
(d)           The Issuers shall defend the Collateral against all claims and
demands of all Persons claiming an interest therein, subject to the provisions
of the Waiver Agreement.  The Issuers shall pay promptly when due all property
and other taxes, assessments, and governmental charges or levies imposed upon,
and all claims against, the Collateral, except to the extent that (i) the
Issuers are, in good faith and by appropriate proceedings, contesting the
validity thereof and (ii) the Collateral that is the subject thereof is not in
imminent risk of seizure, levy, sale, execution, or other process.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)           The Issuers confirm to the Collateral Agent that any and all taxes
or fees relating to its business, including, but not limited to, its sales, the
Accounts Receivable and all goods relating thereto, are its sole responsibility
and shall be paid by the Issuers when due and that none of said taxes or fees
represent an Encumbrance on the Collateral.  The Issuers shall maintain their
respective status as validly existing corporations, and shall remain qualified
to do business and in good standing in all states and other jurisdictions in
which the failure to be so qualified and in good standing would have a Material
Adverse Effect or a material adverse effect on the ability of the Issuers to
enforce collection of Accounts Receivable due from customers residing in such
locations.
 
3.5           Actions Affecting the Collateral.
 
(a)           Except with the Collateral Agent’s prior written consent, the
Issuers shall not sell or otherwise dispose of any Collateral.
 
(b)           The Issuers shall take all necessary action to ensure that one or
more of Issuers are (or, at all times after additional Collateral is acquired by
any Issuer, will be) the absolute owner of the Collateral, with full right to
create a lien thereon, free and clear of any and all claims or Encumbrances in
favor of others other than the lien in favor of the Collateral Agent created
hereby or any creditor pursuant to the terms of the Waiver Agreement.  The
Issuers shall not grant, create, or permit to exist any Encumbrance upon all or
any portion of the Collateral, or any proceeds thereof, in favor of any other
Person other than the Collateral Agent, and shall not create, or permit to
exist, any obligations that are secured thereby, except pursuant to the terms of
the Waiver Agreement.
 
(c)           The Issuers shall not use, or permit any of the Collateral in its
possession or subject to its control to be used, for any unlawful purpose or in
violation of any applicable law.
 
(d)           Except with the prior approval of a majority of directors of the
respective Issuers’ boards of directors, the Issuers shall not (i) other than in
the ordinary course of business as generally conducted by the Issuers prior to
the date hereof, (A) grant any extension of the time for payment of any of the
Accounts, (B) compromise, compound, or settle any Account for less than the full
amount thereof, (C) release, wholly or partially, any Person liable for the
payment thereof, or (D) allow any credit or discount whatsoever thereon, or (ii)
amend, modify, terminate, or waive any provision of any contract, license, or
agreement giving rise to an Account in any manner that could reasonably be
expected to materially adversely affect the value of such contract, license, or
Account as Collateral.  The Issuers shall exercise promptly and diligently each
and every material right it may have under any material contract, license or
agreement giving rise to an Account (other than any right of termination), in a
manner consistent with the ordinary and customary conduct of its business; and
shall deliver to the Collateral Agent, upon request, a copy of each material
demand, notice or document received by it relating in any way to any material
contract, license or agreement giving rise to an Account.
 
 
7

--------------------------------------------------------------------------------

 
 
(e)           Subject to the other provisions of this Agreement, each Issuer
shall continue to collect, at its own expense, all amounts due or to become due
to such Issuer under the Collateral.  In connection with such collections, the
Issuers may take (and, at the Collateral Agent’s direction, shall take) such
action as the Issuers or the Collateral Agent may deem necessary or advisable to
enforce collection thereof.  Upon the occurrence and during the continuation of
any Event of Default, all amounts and proceeds (including instruments) received
by the Issuers in respect of the Collateral shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other property of the
Issuers and shall be forthwith paid over to the Collateral Agent in the same
form as so received (with any necessary endorsement) to be held as Collateral or
to be applied as provided by Section 3.10(d), as determined by the Collateral
Agent.
 
(f)           The Issuers covenant and agree that none of them shall sell,
transfer, assign, mortgage, pledge, lease, grant a security interest in, or
encumber any of the Issuers’ Intellectual Property.
 
3.6           Attorney-in-Fact.  Each Issuer hereby irrevocably appoints the
Collateral Agent as such Issuer’s attorney-in-fact, with full power of
substitution and with full authority in the place and stead of and in the name
of such Issuer, the Collateral Agent, or otherwise, to take any action and to
execute any instrument that the Collateral Agent may deem necessary or advisable
to accomplish the purposes of this Agreement, including, without
limitation:  (a) to perform or cause the performance of any obligation of the
Issuers hereunder; (b) to ask, demand, collect, sue for, recover, compromise,
receive, and give acquittance and receipts for moneys due and to become due
under or in respect of any of the Collateral; (c) to receive, endorse, assign,
and collect any and all checks, notes, drafts, and other negotiable and
non-negotiable instruments, documents, and chattel paper in connection with
clause (b) or (c) of this Section 3.6, and each Issuer waives notice of
presentment, protest, and non-payment of any instrument, document, or chattel
paper so endorsed or assigned; (d) to file any claims, take any action, or
institute any proceedings that the Collateral Agent may deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Collateral Agent or the Issuers with respect to any of the
Collateral; (e) to sell, transfer, assign, or otherwise deal in or with the
Collateral or the proceeds or avails thereof, as full and effectually as if the
Collateral Agent was the absolute owner thereof; (f) to receive, open, and
dispose of all mail addressed to any of the Issuers and to notify postal
authorities to change the address for delivery thereof to such address as the
Collateral Agent may designate; and (g) to transmit to customers indebted on
Accounts notice of the Collateral Agent’s interest therein and to notify
customers indebted on Accounts to make payment directly to the Collateral Agent
for the respective Issuer’s account.  The Issuers hereby ratify and approve all
acts of the Collateral Agent taken pursuant to the foregoing appointment, other
than acts of the Collateral Agent constituting gross negligence or willful
misconduct, and the Collateral Agent, as the Issuers’ attorney-in-fact, will not
be liable for any acts of commission or omission, or for any error of judgment
or mistake of fact or law, other than those that result from the Collateral
Agent’s gross negligence or willful misconduct.  The foregoing power, being
coupled with an interest, is irrevocable for so long as this Agreement remains
in effect.  The Issuers also authorize the Collateral Agent, at any time and
from time to time, (i) to request from customers indebted on Accounts
Receivable, in the name of the Collateral Agent or the Issuers or that of the
Collateral Agent’s designee, information concerning the amounts owing on the
Accounts Receivable, and (ii) to communicate in its own name with any party to
any contract, agreement or instrument included in the Collateral with regard to
the assignment of such contract, agreement or instrument and other matters
relating thereto.
 
 
8

--------------------------------------------------------------------------------

 
 
3.7           Collateral Agent May Perform.  If any Issuer fails to perform any
agreement contained herein, the Collateral Agent may perform, or cause
performance of, such agreement, and the expenses of the Collateral Agent
incurred in connection therewith shall be payable by the Purchasers under
Section 9.1(f).
 
3.8           Duties.  The powers conferred on the Collateral Agent hereunder
are solely to protect their interest in the Collateral and shall not impose any
duty upon them to exercise any such powers.  Except for the safe custody of any
Collateral in their possession and the accounting for moneys actually received
by it hereunder, the Collateral Agent shall not have any duty as to any
Collateral or as to the taking of any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral.  Without
limiting the generality of the foregoing, the Collateral Agent shall have no
obligation to ascertain or to initiate any action with respect to or to inform
the Issuers of maturity dates, conversion, call or exchange rights, offers to
purchase the Collateral or any similar matters, notwithstanding the Collateral
Agent’s knowledge.  The Collateral Agent shall have no duty to initiate any
action to protect against the possibility of a decline in the value of the
Collateral.
 
3.9           Events of Default.  An “Event of Default” has the meaning set
forth in the Notes.
 
3.10           Remedies upon an Event of Default.
 
(a)           If any Event of Default has occurred and is continuing, in
addition to any and all other rights and remedies provided for herein or
otherwise available to the Collateral Agent, the Collateral Agent shall have all
the rights and remedies of a secured party on default under the UCC (whether or
not the UCC applies to the affected Collateral) and any additional rights and
remedies which may be provided to a secured party in any jurisdiction in which
the collateral is located, and also may (i) require the Issuers to, and the
Issuers hereby agree that it shall at their expense and upon the request of the
Collateral Agent forthwith, assemble all or part of the Collateral as directed
by the Collateral Agent and make it available to the Collateral Agent at a
place, to be designated by the Collateral Agent, that is reasonably convenient
to both parties, (ii) enter the premises where any of the Collateral is located
and take and carry away all or any portion of the Collateral, by any of its
representatives, with or without legal process, to a place of storage, and (iii)
without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of the
Collateral Agent’s offices or elsewhere, for cash, on credit or for future
delivery and upon such other terms as the Collateral Agent may deem commercially
reasonable, without assumption of any credit risk.  The Collateral Agent may, in
its own name, or in the name of a designee or nominee, buy the Collateral at any
public sale and, if permitted by applicable law, at any private sale; and shall
have the right to credit against the amount of the bid made therefor the amount
payable to the Collateral Agent out of the net proceeds of such sale.
 
(b)           The Issuers agree that, to the extent that notice of sale shall be
required by law, at least ten (10) Business Days’ notice to the Issuers of the
time and place of any public or private sale is to be made shall constitute
reasonable notification.  The Collateral Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given.  The
Collateral Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place it was so adjourned.  If sale of
all or any part of the Collateral is made on credit or for future delivery (i)
the Collateral so sold may be retained by the Collateral Agent until the sale
price is paid by the purchaser or purchasers thereof, (ii) the Secured
Obligations shall be reduced only to the extent that payment is actually
received by the Collateral Agent in respect of such sale, and (iii) the
Collateral Agent shall not incur any liability if any purchaser or purchasers
shall fail to take up and pay for the Collateral so sold and, in case of any
such failure, such Collateral may be sold again upon like notice.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Immediately upon the occurrence of any Event of Default and so
long as such Event of Default is continuing, the Collateral Agent may, to the
extent permitted by law, (i) remove from any premises where they may be located
any and all documents, instruments, files, and records, and any receptacles or
cabinets containing same, relating to the Accounts and other rights to payment
of the Issuers, or the Collateral Agent may use, at the Issuers’ expense, any of
the Issuers’ personnel, supplies or space at the Issuers’ places of business or
otherwise, as may be necessary to properly administer and control the Accounts
and other rights of payment or the handling of collections and realizations
thereon, and (ii) bring suit, in the name of the Issuers or the Collateral
Agent, and generally shall have all other rights respecting said Accounts or
other rights to payment, including, without limitation, the right to accelerate
or extend the time of payment, to settle, compromise or release in whole or in
part any amounts owing thereon and to issue credits in the name of the Issuers
or the Collateral Agent.
 
(d)           All cash proceeds received by the Collateral Agent in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral, and all payments made in respect of the Collateral and received by
the Collateral Agent may, in the discretion of the Collateral Agent, be held by
the Collateral Agent as collateral for the Secured Obligations or may be applied
(after payment to the Collateral Agent of the reasonable expenses, including
reasonable attorneys’ fees and expenses, expert witnesses’ and consultants’
reasonable fees and expenses, and other amounts payable under Section 9.1(f)) at
any time in whole or in part by the Collateral Agent against all or any part of
the Secured Obligations in such order as the Collateral Agent shall elect, in
its sole discretion.  Any surplus of such payments held by the Collateral Agent
and remaining after payment in full of all of the Secured Obligations shall be
paid over to the Issuers or to whomsoever may lawfully be entitled to receive
such surplus.
 
(e)           The Collateral Agent may use (and each Issuer hereby grants a
license to use), in connection with any assembly, preparation for disposition,
or disposition of the Collateral, any of the Intellectual Property used by the
Issuers, without payment or additional compensation therefor.
 
(f)           For the purposes of determining the rights of any purchaser of
Collateral, recitals contained in any conveyance to any purchaser at any sale
made hereunder shall conclusively establish the truth and accuracy of the
matters therein stated, including, without limitation, nonpayment of the Secured
Obligations and advertisement and conduct of such sale in the manner provided
herein; and the Company hereby ratifies and confirms all legal acts that the
Collateral Agent may do in carrying out the provisions of this Agreement.  Any
sale of the Collateral or any part thereof pursuant to the provisions of this
Section 3 shall operate to divest all right, title, interest, claim, and demand
of the Issuers in and to the property sold and shall be a perpetual bar against
the Issuers.  Nevertheless, if requested by the Collateral Agent so to do, the
Issuers shall join in the execution, acknowledgment, and delivery of all proper
conveyances, assignments, and transfers of the property so sold.  It shall not
be necessary for the Collateral Agent to have physically present or
constructively in their possession any of the Collateral at any such sale, and
the Collateral Agent shall deliver all of the Collateral under its control to
the purchaser thereof at such sale on the date of sale and, if it should be
impossible or impracticable then to take actual delivery of the Collateral, the
title and right of possession to that Collateral shall pass to the purchaser at
such sale as completely as if such Collateral had been actually present and
delivered.
 
 
10

--------------------------------------------------------------------------------

 
 
4.
Representations and Warranties of the Company.

 
Each Issuer (unless a representation and warranty specifies that it is made by
fewer than all of the Issuers) hereby represents and warrants to each Purchaser
as of the date of this Agreement and as of the date of each Closing as follows:
 
4.1           Organization, Good Standing and Qualification.
 
(a)           The Company is a corporation duly organized, validly existing, and
in good standing under the laws of its state of incorporation.  The Company has
all requisite power and authority to own and operate its properties and assets;
to execute, deliver, and perform this Agreement, the Notes, the Warrants, and
the other Transaction Documents to which it is a party; to issue, sell, and
deliver the Notes and Warrants and, upon exercise thereof, the Warrant
Securities; and to carry on its business as presently conducted and as presently
proposed to be conducted.  The Company is duly qualified, authorized to do
business, and in good standing as a foreign corporation in all jurisdictions in
which the nature of its activities and properties makes such qualification
necessary.  The Company has delivered to the Purchasers true and complete copies
of its certificate of incorporation, as amended from time to time
(“Certificate”), and By-Laws, as in full force and effect on the date hereof.
 
(b)           Each of BIA and IDI (collectively, the “Affiliated Companies”) is
a corporation duly organized, validly existing, and in good standing under the
laws of its state of incorporation.  Each of the Affiliated Companies has all
requisite power and authority to own and operate its properties and assets; to
execute, deliver, and perform this Agreement, the Notes, and the other
Transaction Documents to which it is a party; to issue, sell and deliver the
Notes; and, to carry on its business as presently conducted and as presently
proposed to be conducted.  Each of the Affiliated Companies is duly qualified,
authorized to do business, and in good standing as a foreign corporation in all
jurisdictions in which the nature of its activities and properties makes such
qualification necessary.  Each Affiliated Company has delivered to the
Purchasers true and complete copies of its Certificate and By-Laws, as in full
force and effect on the date hereof.
 
4.2           Capitalization; Voting Rights.
 
(a)           The authorized capital of the Company (“Capital Stock”) is as set
forth or otherwise described in the Company’s filings with the U.S. Securities
and Exchange Commission (“SEC”) under the Securities Exchange Act of 1934, as
amended and the rules and regulations promulgated thereunder (collectively, the
“Exchange Act”).  The Notes and Warrants, when issued and paid for in accordance
with the terms hereof and thereof, and the Warrant Securities, when issued upon
exercise of the Warrants, shall be validly issued, fully paid, non-assessable
and free from any restrictions on transfer, except for restrictions imposed by
federal or state securities or “blue-sky” laws and except for those imposed
pursuant to this Agreement or any other Transaction Document.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)           The authorized capital of each of the Affiliated Companies
(“Affiliated Company Capital Stock”) is as set forth on Schedule 4.3(b)
hereto.  The issued and outstanding Affiliated Company Capital Stock of the
Company is held in such amounts as set forth on Schedule 4.3(b) hereto.  All
issued and outstanding shares of Affiliated Company Capital Stock have been duly
authorized and validly issued and are fully paid and non-assessable.  Except as
set forth on Schedule 4.3(b) hereto, there are no outstanding options, warrants,
rights (including conversion or preemptive rights and rights of first refusal),
proxy or stockholder agreements, or agreements of any kind for the purchase or
acquisition from any of the Affiliated Companies of any of its securities.
 
4.3           Authorization; Binding Obligations.
 
(a)           All corporate action on the part of the Company, its directors,
and stockholders necessary for the authorization, sale, issuance, and delivery
of the Notes and Warrants and, upon exercise thereof, the Warrant Securities;
the authorization, execution, and delivery of this Agreement and the other
Transaction Documents; and, the performance of all obligations of the Company
hereunder and thereunder, has been taken.  This Agreement, the Notes, the
Warrants, and the other Transaction Documents to which it is a party, when
executed and delivered, shall be valid and binding obligations of the Company
enforceable against it in accordance with their respective terms.
 
(b)           All corporate action on the part of each of the Affiliated
Companies, its respective directors and stockholders necessary for the
authorization, sale, issuance, and delivery of the Notes; the authorization,
execution, and delivery of this Agreement and the other Transaction Documents;
and, the performance of all obligations of the Company hereunder and thereunder,
has been taken.  This Agreement, the Notes, and the other Transaction Documents
to which it is a party, when executed and delivered, shall be valid and binding
obligations of such Affiliated Company enforceable against it in accordance with
their respective terms.
 
4.4           Compliance with Other Instruments.  Each Issuer is in compliance
with all of the provisions of its Certificate and By-Laws.  The execution,
delivery and performance by each Issuer of this Agreement and each of the other
Transaction Documents to which it is a party, the issuance by the Company of the
Notes and the Warrants and, upon the exercise thereof, the Warrant Securities,
and the fulfillment and compliance with the respective terms hereof and thereof
by the Issuers, do not and will not (a) conflict with or result in a material
breach or violation of the terms, conditions or provisions of, (b) constitute a
default under, (c) result in the creation of any lien, security interest, charge
or encumbrance upon the capital stock or assets of any Issuer pursuant to, (d)
give any third party the right to accelerate any obligation under, or (e)
require any authorization, consent, approval, exemption, or other action by or
notice to any court, administrative or governmental body, or any third party
pursuant to, the Certificate or By-Laws of such Issuer, or any law, statute,
rule, or regulation to which such Issuer is subject, or any agreement,
instrument, order, judgment, or decree to which such Issuer is subject.
 
 
12

--------------------------------------------------------------------------------

 
 
4.5           Offering Valid.  Assuming the accuracy of the representations and
warranties of the Purchasers contained in Section 4.2 hereof, the offer, sale
and issuance of the Notes and the Warrants and, upon the exercise thereof, the
issuance of the Warrant Securities shall be exempt from the registration
requirements of the Securities Act of 1933, as amended (the “Securities Act”),
and shall have been registered or qualified (or are exempt from registration and
qualification) under the registration, permit or qualification requirements of
all applicable state securities laws.  Neither the Company nor any agent on its
behalf has solicited or shall solicit any offers to sell or has offered to sell
or shall offer to sell all or any part of the Securities to any Person so as to
bring the sale of such Securities by the Company within the registration
provisions of the Securities Act or any state securities laws.
 
4.6           Liens.  The properties and assets of each of the Issuers is free
and clear of all Encumbrances other than the security interest of Hitachi
Capital America with respect to certain assets of the Company.
 
4.7           Full Disclosure.  The Company has provided the Purchasers with all
the information that the Purchasers have requested in deciding whether to
purchase the Notes.  No representation, warranty or statement made in this
Agreement, any other Transaction Document, any document filed by the Company
with the SEC pursuant to the Exchange Act or any agreement, certificate,
statement or document furnished by or on behalf of the Company in connection
with the purchase of the Notes contains or will contain any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained herein or therein, in light of the circumstances in which
they were made, not misleading.
 
5.
Representations and Warranties of Purchasers.

 
Each Purchaser hereby represents and warrants to the Issuers as follows
effective as of the date of any Closing on which such Purchaser purchased a Note
hereunder:
 
5.1           Requisite Power and Authority.  The Purchaser, if an entity and
not a natural person, is duly organized or incorporated and validly existing
under the laws of the jurisdiction of its organization or incorporation and has
full partnership, corporate, or other power and authority under its governing
instruments and such laws to conduct its business as now conducted and to
execute and deliver this Agreement and the other Transaction Documents to which
it is a party.  All action on the part of the Purchaser necessary for the
authorization, execution, delivery, and performance of all obligations of the
Purchaser under this Agreement and the other Transaction Documents to which it
is a party has been (or will be) taken prior to or concurrently with the
Closing.  Upon their execution and delivery, this Agreement and the other
Transaction Documents to which it is a party shall be valid and binding
obligations of the Purchaser, enforceable against it in accordance with their
respective terms, except as limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other laws of general application affecting
enforcement of creditors’ rights, and by general principles of equity that
restrict the availability of equitable remedies.
 
 
13

--------------------------------------------------------------------------------

 
 
5.2           Investment Representations.  The Purchaser understands that the
issuance of the Securities has not been registered under the Securities
Act.  The Purchaser also understands that the Securities are being offered and
sold pursuant to an exemption from registration contained in the Securities Act
based in part upon the Purchaser’s representations contained in the
Agreement.  The Purchaser hereby represents and warrants to the Company as
follows:
 
(a)           Purchaser Bears Economic Risk.  The Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect such Purchaser’s own interests.  The Purchaser must bear the
economic risk of this investment indefinitely unless the Securities are
registered pursuant to the Securities Act, or an exemption from registration is
available.  The Purchaser understands that the Company has no present intention
of registering the Securities.  The Purchaser also understands that there is no
assurance that any exemption from registration under the Securities Act shall be
available and that, even if available, such exemption may not allow the
Purchaser to transfer all or any portion of the Securities under the
circumstances, in the amounts or at the times the Purchaser might propose.
 
(b)           Acquisition for Own Account.  The Purchaser is acquiring the
Securities for the Purchaser’s own account for investment only, and not with a
view towards their distribution.
 
(c)           Purchaser Can Protect Its Interest.  The Purchaser represents that
by reason of its, or of its management’s, business or financial experience, the
Purchaser has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement.
 
(d)           Accredited Purchaser.  The Purchaser represents that it is an
accredited investor within the meaning of Regulation D under the Securities Act.
 
(e)           OFAC.  To comply with applicable U.S. laws, including but not
limited to the International Anti-Money Laundering and Financial Anti-Terrorism
Abatement Act of 2001 (Title III of the USA PATRIOT Act), Purchaser represents
and warrants that all payments by such Purchaser to the Company and all
securities or payments made or distributions paid to the Purchaser from the
Company will be made only in the Purchaser’s name and to and from a bank account
of a bank based or incorporated in or formed under the laws of the United
States.
 
(f)           Potential for Subordination.  The Purchaser understands that
pursuant to the terms of the Waiver Agreement, in the event of a default by the
Company of its obligations under the Notes upon the maturity thereof, under
certain conditions the rights of the Purchasers under the Notes may be
subordinated to the rights of the Senior Lender with respect to repayment.
 
6.
Survival of Representations and Warranties.

 
The representations and warranties made herein shall survive any investigation
made by the other parties hereto and the Closing.
 
 
14

--------------------------------------------------------------------------------

 
 
7.
Post-Closing Covenants.

 
7.1           Affirmative Covenants of the Issuers.  From the date hereof until
the date on which all Notes, or any successor, substitute, or replacement notes
shall have been paid in full pursuant to the terms herein and contained in the
Notes, the following shall be true and/or each Issuer shall take, or permit or
cause to be taken, each of the following actions, as applicable, unless
otherwise provided by the prior written consent of Majority Purchasers (as
defined below):
 
(a)           Use of Proceeds.  The Issuers shall use the net proceeds of the
sale and issuance of the Notes for working capital.
 
(b)           Information Rights.  The Issuers shall maintain a standard system
of accounts in accordance with generally accepted accounting principles
consistently applied, shall keep full and complete financial records, and shall
deliver to the Purchasers, within seven (7) days of request, such financial,
contractual, or operational data of the Issuers as the Majority Purchasers
(defined below) shall request in writing.
 
(c)           Priority of Liens and Debt.  The liens and security interests
granted by any of the Issuers pursuant to the Transaction Documents, and the
obligations secured thereby, shall at all times have the priority specified in
the Waiver Agreement.
 
(d)           Corporate Existence.  Each Issuer shall at all times preserve and
keep in full force and effect its corporate existence and licenses,
authorizations, permits, rights, and franchises material to the business of the
Issuers, and shall qualify to do business as a foreign corporation in all
jurisdictions in which the nature of its activities and properties (both owned
and leased) makes such qualification necessary.
 
(e)           Payment of Taxes.  Each Issuer shall pay and discharge all taxes,
assessments, and governmental charges or levies imposed upon such Issuer or upon
its respective income or profits, or upon any respective properties belonging to
it, prior to the date on which penalties attach thereto, and all lawful claims
that, if unpaid, might become a lien or charge upon any such properties,
provided that the Issuers shall not be required to pay any such tax, assessment,
charge, levy, or claim which is being contested in good faith and by proper
proceedings if such Issuer shall have set aside on its books adequate reserves
with respect thereto.
 
(f)           Compliance with Laws, etc.  Each Issuer shall comply in all
material respects with all applicable laws, rules, regulations and orders of any
governmental authority, including, without limitation, any regulatory agency.
 
(g)           Reservation of Securities.  The Company shall at all times reserve
and keep available, out of its authorized but unissued shares of Common Stock,
the Warrant Securities sufficient to allow the exercise in full of all of the
Warrants.  The Company shall take all such actions as may be necessary to assure
that all such Securities may be issued without violation of any applicable law
or governmental regulation or any requirements of any domestic securities
exchange upon which such Securities may be listed (except for official notice of
issuance which shall be immediately transmitted by the Company upon issuance).
 
 
15

--------------------------------------------------------------------------------

 
 
(h)           Notice of Adverse Change.  The Company shall as promptly as
practicable under the circumstances, but in any event within seven (7) days,
give notice to the Collateral Agent and each Purchaser after becoming aware of
the existence of any condition or event which constitutes, or the occurrence of,
any of the following:
 
(i)           any Event of Default (as defined in the Notes);
 
(ii)          any other event of noncompliance by any Issuer under this
Agreement;


(iii)         the institution of an action, suit, or proceeding against any
Issuer before any court, administrative agency, or arbitrator including, without
limitation, any action of a foreign government or instrumentality, which, if
adversely decided, could materially adversely affect the business, prospects,
properties, financial condition, or results of operations of Issuers, taken as a
whole, whether or not arising in the ordinary course of business, or an Issuer
receives any written demand or notice with respect to any of the foregoing; or
 
(iv)         any information relating to any Issuer which could reasonably be
expected to materially and adversely affect the assets, property, business, or
condition (financial or otherwise) of such Issuer or its ability to perform the
terms of this Agreement or any Note, Warrant , or other Transaction
Document.  Any notice given under this section shall specify the nature and
period of existence of the condition, event, information, development, or
circumstance, the anticipated effect thereof, and what actions any Issuer has
taken and/or proposes to take with respect thereto.
 
7.2           Negative Covenants of the Issuers.  From the date hereof until the
date on which all Notes, or any successor, substitute or replacement bonds,
shall be paid in full or converted, no Issuer shall take, or permit or cause to
be taken, any of the following actions without the prior written consent of the
Purchasers:
 
(a)           Redeem or repurchase any outstanding Capital Stock or declare or
pay or set aside for payment any dividend or distribution to any stockholder or
on account of any Capital Stock of the Company or the capital stock of the
Affiliated Companies (other than repurchases of employee or consultant common
stock at cost upon termination of employment or service, or dividends or
distributions payable by an Affiliated Company solely to the Company or in
connection with the satisfaction of the Company’s obligations under Section
7.1(g)), or repay any amounts of principal, interest, or other obligations
arising in connection with any convertible indebtedness of the Company other
than on a pari passu basis with the Notes;
 
(b)           Issue or sell any capital stock of any Issuer other than in
connection with the issuance of Warrant Securities to any Purchaser except to
raise funds to retire the Notes in whole or in part;
 
 
16

--------------------------------------------------------------------------------

 
 
(c)           Create, incur, or suffer to exist any indebtedness other than the
following (collectively, “Permitted Indebtedness”):  (i) indebtedness existing
on the date; (ii) indebtedness incurred to refund or call the Notes in their
entirety; or (iii) any indebtedness approved by the holders of seventy five
percent (75%) of the aggregate outstanding principal amount of the Notes at any
time.
 
(d)           Merge or consolidate any Issuer with or into, or sell, transfer,
license, or assign all or any substantial portion of its assets to, any Person,
as a result of which merger or consolidation shares representing less than a
majority of voting power of the issued and outstanding shares of the surviving
or resulting entity were held, directly or indirectly, by the stockholders of
the Company immediately prior to such merger or consolidation;
 
(e)           Sell, lease, or otherwise dispose of properties or assets having a
book value representing more than ten percent (10%) of the net tangible assets
of the Issuers as a whole as of the end of the most recent fiscal quarter;
 
(f)           Dissolve or otherwise liquidate any Issuer;
 
(g)           Engage in any activity outside the ordinary course of business,
change the nature of any Issuer’s business operations, or invest any funds in
any concern not strictly related to its business;
 
(h)           Amend any Issuer’s Certificate or By-Laws;
 
(g)           Enter into, directly or indirectly, any material transaction or
material group of related transactions (including, without limitation, the
purchase, lease, sale, or exchange of properties of any kind or the rendering of
any service) with any Affiliate (defined below), except pursuant to the
reasonable requirements of any Issuer’s business and upon fair and reasonable
terms that are not materially less favorable to such Issuer than would be
obtainable in a comparable arm's-length transaction with a Person not an
Affiliate; or
 
(h)           Directly or indirectly create, incur, assume, or permit to exist
(upon the happening of a contingency or otherwise) any Encumbrance on or with
respect to any property or asset (including, without limitation, any document or
instrument in respect of goods or accounts receivable) of any Issuer, whether
now owned or held or hereafter acquired, or any income or profits therefrom, or
assign or otherwise convey any right to receive income or profits, other than
the lien existing as of the date hereof by the Company in favor of Hitachi
Capital America.
 
8.             Consent of Purchasers.
 
Any action, election, consent, or other right of a Purchaser hereunder may be
made, given, and/or exercised in writing by those Purchasers holding sixty six
and two-thirds percent (66 2/3%) of the aggregate outstanding principal amount
of the Notes (“Majority Purchasers”) in their sole discretion.  Such action,
election, consent, or other right exercised may be affected by any available
legal means, including at a meeting, by written consent, or otherwise.  Any such
action, election, consent, or other right exercised by Majority Purchasers shall
apply to and be binding upon all Purchasers.
 
 
17

--------------------------------------------------------------------------------

 
 
9.
Collateral Agency Provisions.

 
9.1           Collateral Agent.
 
(a)           Appointment.  Each Purchaser hereby irrevocably appoints and
authorizes the Collateral Agent to act as its agent hereunder and under this
Agreement and the other Transaction Documents with such powers as are
specifically delegated to the Collateral Agent by the terms hereof and thereof,
together with such other powers as are reasonably incidental thereto.  The
Purchasers hereby appoint Imir Ecker as the initial Collateral Agent until his
resignation or removal pursuant to Section 9.1(j) of this Agreement.
 
(b)           Powers and Immunities.  The Collateral Agent:  (i) shall have no
duties or responsibilities except as expressly set forth in this Agreement and
the other Transaction Documents, and shall not by reason of this Agreement or
any other Transaction Document be a trustee for any Purchaser; (ii) shall not be
responsible to the Purchasers for any recitals, statements, representations, or
warranties contained in this Agreement or any other Transaction Document, or in
any certificate or other document referred to or provided for in, or received by
any Purchaser under, this Agreement or any other Transaction Document, or for
the validity, effectiveness, genuineness, enforceability, or sufficiency of this
Agreement or any other Transaction Document or any other document referred to or
provided for herein or therein or for any failure by the Issuers to perform any
of their obligations hereunder or thereunder; (iii) shall not be required to
initiate or conduct any litigation or reasonable collection proceedings
hereunder or any other Transaction Document, and (iv) shall not be responsible
for any action taken or omitted to be taken by it hereunder or any other
Transaction Document or any other document or instrument referred to or provided
for herein or therein or in connection herewith or therewith, except for its own
gross negligence or willful misconduct.  The Collateral Agent may employ agents
and attorneys-in-fact and shall not be responsible for the negligence or
misconduct of any such agents or attorneys-in-fact selected by it with
reasonable care.  The provisions of Sections 9.1(a) through 9.1(j), inclusive,
hereof, are solely for the benefit of the Collateral Agent and the other
Purchasers, and neither the Issuers nor any other Person (other than the
Collateral Agent and the other Purchasers) shall have any rights as a third
party beneficiary of any of the provisions hereof.  In performing its functions
and duties under this Agreement and under the other Transaction Documents, the
Collateral Agent shall act solely as agent of the Purchasers and does not assume
and shall not be deemed to have assumed any obligation towards or relationship
of agency or trust with or for the Issuers or any other Person (other than the
Purchasers).  The duties of the Collateral Agent shall be ministerial and
administrative in nature, and the Collateral Agent shall not have by reason of
this Agreement or any other Transaction Document a fiduciary relationship in
respect of any Purchaser.
 
(c)           Reliance by Collateral Agent.  The Collateral Agent shall be
entitled to rely upon any certification, notice, or other communication
(including any thereof by telephone, telefax, telegram, or cable) believed by it
to be genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants, or other experts selected by the Collateral Agent.  As
to any matters not expressly provided for by this Agreement or any other
Transaction Document, the Collateral Agent shall in all cases be fully protected
in acting, or in refraining from acting, hereunder and thereunder.
 
 
18

--------------------------------------------------------------------------------

 
 
(d)           Defaults.  The Collateral Agent shall not be deemed to have
knowledge of the occurrence of a Default or an Event of Default unless the
Collateral Agent has received notice from a Purchaser or the Issuers specifying
such Default or Event of Default and stating that such notice is a “Notice of
Default.”  In the event that the Collateral Agent receives such a notice of the
occurrence of a Default or an Event of Default, the Collateral Agent shall give
prompt notice thereof to the Purchasers.  The Collateral Agent shall take such
action with respect to such Default or Event of Default as shall be directed by
the Majority Purchasers, provided that, unless and until the Collateral Agent
shall have received such directions, the Collateral Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Purchasers, provided, further, that to the extent any other
provisions of this Agreement or the other Transaction Documents expressly
require that any such action be taken or not be taken only with the consent and
authorization of or at the request of the Majority Purchasers, the Collateral
Agent shall not so act or refrain without the consent or authorization of the
Majority Purchasers.
 
(e)           Rights of Collateral Agent as a Purchaser.  With respect to the
Secured Obligations owed to it, the Collateral Agent in its capacity as a
Purchaser hereunder shall have the same rights and powers hereunder as any other
Purchaser and may exercise the same as though it were not acting as the
Collateral Agent, and the term “Purchaser” or “Purchasers” shall, unless the
context otherwise indicates, include the Collateral Agent in its individual
capacity.  In the event that any successor Collateral Agent is a bank or other
licensed financial institution, such successor Collateral Agent may (without
having to account therefor to any Purchaser) accept deposits from, lend money to
and generally engage in any kind of banking, trust or other business with the
Issuers and any Party (and any of their respective Affiliates) as if it were not
acting as the Collateral Agent, and the Collateral Agent may accept fees and
other consideration from the Issuers (in addition to any agency fees and
arrangement fees heretofore agreed to between the Issuers and the Collateral
Agent) for services in connection with this Agreement, the Bond Purchase
Agreement or any other Transaction Document or otherwise without having to
account for the same to the Purchasers.
 
(f)           Indemnification.  Each Purchaser severally agrees to indemnify the
Collateral Agent, to the extent the Collateral Agent shall not have been
reimbursed by the Issuers, ratably in accordance with the aggregate of its pro
rata share (based on the aggregate principal amount of the Notes then
outstanding), for any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including, without
limitation, counsel fees and disbursements), or disbursements of any kind and
nature whatsoever which may be imposed on, incurred by, or asserted against the
Collateral Agent in any way relating to or arising out of this Agreement or any
other Transaction Document or any other documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby (excluding,
unless an Event of Default has occurred and is continuing, the normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or
any such other documents; provided, however, that no Purchaser shall be liable
for any of the foregoing to the extent they arise from the gross negligence or
willful misconduct of the Collateral Agent.  If any indemnity furnished to the
Collateral Agent for any purpose shall, in the opinion of the Collateral Agent,
be insufficient or become impaired, the Collateral Agent may call for additional
indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished.
 
 
19

--------------------------------------------------------------------------------

 
 
(g)           CONSEQUENTIAL DAMAGES.  THE COLLATERAL AGENT SHALL NOT BE
RESPONSIBLE OR LIABLE TO ANY PURCHASER, ANY ISSUER, OR ANY OTHER PERSON OR
ENTITY FOR ANY PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF THIS AGREEMENT, THE OTHER TRANSACTION DOCUMENTS, OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.
 
(h)           Payee of Note Treated as Owner.  The Collateral Agent may deem and
treat the payee of any Note as the owner thereof and the holder of the Secured
Obligations evidenced thereby for all purposes hereof unless and until a written
notice of the assignment or transfer thereof shall have been filed with the
Collateral Agent.  Any request, authority, or consent of any Person who at the
time of making such request or giving such authority or consent is the holder of
any Note shall be conclusive and binding on any subsequent holder, transferee,
or assignee of that Note or of any Note or Notes issued in exchange therefor or
replacement thereof.
 
(i)           Non-Reliance on Collateral Agent and Other Purchasers.  Each
Purchaser agrees that it has, independently and without reliance on the
Collateral Agent or any other Purchaser, and based on such documents and
information as it has deemed appropriate, made its own credit analysis of the
Issuers and the decision to enter into this Agreement and the other Transaction
Documents and that it will, independently and without reliance upon the
Collateral Agent or any other Purchaser, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
any of the other Transaction Documents.  The Collateral Agent shall not be
required to keep itself (or any Purchaser) informed as to the performance or
observance by the Issuers of this Agreement or any of the other Transaction
Documents or any other document referred to or provided for herein or therein or
to inspect the properties or books of the Issuers or any other Person.  Except
for notices, reports, and other documents and information expressly required to
be furnished to the Purchasers by the Collateral Agent hereunder or under the
other Transaction Documents, the Collateral Agent shall not have any duty or
responsibility to provide any Purchaser with any credit or other information
concerning the affairs, financial condition or business of the Issuers or any
other information which may come into the possession of the Collateral Agent.
 
(j)           Failure to Act.  Except for action expressly required of the
Collateral Agent hereunder or under the other Transaction Documents, the
Collateral Agent shall in all cases be fully justified in failing or refusing to
act hereunder and thereunder unless it shall receive further assurances to its
satisfaction by the Purchasers of their indemnification obligations under
Section 9.1(f) of this Agreement against any and all liability and expense which
may be incurred by the Collateral Agent by reason of taking, continuing to take,
or failing to take any such action.
 
 
20

--------------------------------------------------------------------------------

 
 
(k)           Resignation or Removal of Collateral Agent.  Subject to the
appointment and acceptance of a successor Collateral Agent as provided below,
the Collateral Agent may resign at any time by giving at least thirty (30) days
prior notice thereof to the Purchasers and the Issuers and the Collateral Agent
may be removed at any time with or without cause by the Majority
Purchasers.  Upon any such resignation or removal, the Majority Purchasers shall
have the right to appoint a successor, with the prior written consent of the
Issuers (which consent shall not be unreasonably withheld or delayed) if at the
time of such appointment no Default shall have occurred and be continuing.  If
no successor Collateral Agent shall have been so appointed by the Majority
Purchasers and shall have accepted such appointment within thirty (30) days
after the retiring Collateral Agent’s notice of resignation or the removal of
the retiring Collateral Agent by the Majority Purchasers, then the retiring
Collateral Agent may, on behalf of the Purchasers, appoint a successor
Collateral Agent.  Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges,
and duties of the retiring Collateral Agent, and the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder.  After any
retiring Collateral Agent’s resignation or removal hereunder as Collateral
Agent, the provisions of Sections 9.1(a) through 9.1(j), inclusive, hereof shall
continue in effect for its benefit in respect of any actions taken or omitted to
be taken by it while it was acting as the Collateral Agent hereunder.
 
9.2           Authority of the Collateral Agent and Limitation of Liability.
 
(a)           The Collateral Agent shall not be liable for any act done, or
omitted to be done, by it in the absence of its gross negligence or willful
misconduct.
 
(b)           The Issuers agree to indemnify the Collateral Agent and the
Collateral Agent’s directors, officers, employees, agents, and representatives,
and hold them harmless from any and against all liabilities, losses, actions,
suits, or proceedings, at law or in equity, and any other expenses, fees, or
charges or any character or nature, including, without limitation, attorneys’
fees and expenses, that the Collateral Agent incurs by reason of its acting as
the Collateral Agent under this Agreement, except to the extent the same shall
be caused by the Collateral Agent’s gross negligence or willful misconduct.  The
terms of this paragraph shall survive termination of this Agreement or
resignation of the Collateral Agent.
 
9.3           Exercise of Remedies.  In the event of the commencement of
foreclosure, liquidation, remedy, or action hereunder, the parties hereto will
cooperate with each other, to the extent not prohibited by applicable law, in
the exercise of the remedies of the Collateral Agent.  Each Purchaser
acknowledges and agrees that the liens and security interests granted by the
Issuers pursuant to the terms of this Agreement are in favor of the Collateral
Agent, for the benefit of the Purchasers, and only the Collateral Agent has the
rights and powers of a secured party as provided under the terms of this
Agreement and the power to exercise remedies hereunder.
 
9.4           Provisions Concerning Insurance.  Each party hereto agrees that
the Collateral Agent shall be entitled to obtain loss payee endorsements and
additional insured status for the ratable benefit of the Purchasers with respect
to any and all policies of insurance now or hereafter obtained by the Issuers
insuring casualty or other loss to any property of the Issuers in which a lien
or security interest has been granted to the Collateral Agent, and, in
connection therewith, to file claims, settle disputes, make adjustments and take
any and all other actions otherwise permitted to each party hereto in regard
thereto which it may then deem advisable with respect to any assets of the
Issuers.  The rights and priorities of the parties to any insurance proceeds,
however, shall be as provided in this Agreement.
 
 
21

--------------------------------------------------------------------------------

 
 
10.
Miscellaneous.

 
10.1           Governing Law.  This Agreement shall be governed in all respects
by the laws of the Commonwealth of Pennsylvania, without reference to its
conflicts of law principles.
 
10.2           Successors and Assigns.  No Issuer shall assign its rights
hereunder or any part thereof to any other Person, and any attempted assignment
shall be void.  Any Purchaser may assign or transfer any Note that it owns,
provided that the assignee of such Note becomes, as of the effective date of any
such assignment, a party to the Purchase Agreement.  Subject to the foregoing,
the provisions hereof shall inure to the benefit of, and be binding upon, the
successors, assigns, heirs, executors, and administrators of the parties hereto
and shall inure to the benefit of and be enforceable by each Person who shall be
a holder of the Securities from time to time.
 
10.3           Further Assurance.  Each party shall execute such other documents
and instruments, give such further assurance and perform such acts as are or may
become necessary or appropriate to effectuate and carry out the provisions of
this Agreement.
 
10.4           Entire Agreement.  This Agreement, the Notes, Warrants, and the
other Transaction Documents constitute the entire agreement between the Issuers
and the Purchasers with respect to the purchase and sale of the Securities and
supersede all prior communications and agreements of the Issuers and the
Purchaser with respect to the subject matter hereof and thereof.  All Exhibits
and Schedules hereto are hereby incorporated herein by reference.  Nothing in
this Agreement, express or implied, is intended to confer upon any third party
any rights, remedies, obligations, or liabilities under or by reason of this
Agreement, except as expressly provided in this Agreement.
 
10.5           Severability.  In case any provision of the Agreement shall be
invalid, illegal, or unenforceable, the validity, legality, and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.
 
10.6           Amendment.  This Agreement may be amended or modified by the
mutual agreement of the Issuers and Majority Purchasers.
 
10.7           Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:  (a) upon personal delivery to
the party to be notified, (b) five (5) Business Days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or (c)
three (3) Business Days after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of
receipt.  All notices to any Issuer shall be sent to the Issuers in care of the
Company at 7050 Union Park Avenue, Suite 600, Salt Lake City, UT 84047,
Attention:  Chief Executive Officer, in each case with an accompanying
electronic mail notice to the Company.  All notices to Purchasers shall be sent
to the address set forth on the signature pages hereof, with a copy to the
Collateral Agent, and to Robert Fisk, Philadelphia Brokerage Corporation
(“PBC”), Radnor Corporate Center Building Two, 100 Matsonford Road, Suite 111,
Radnor, PA 19087, bfisk@philabrokerage.com.  All notices to the Collateral Agent
shall be sent in care of Philadelphia Brokerage Corporation, Radnor corporate
Center building Two, 100 Matsonford Road, Suite 111, Radnor, PA 19087,
bfisk@philabrokerage.com, attention Collateral Agent.  Any of the Issuers, the
Collateral Agent, or the Purchasers may designate a new address for notices upon
ten (10) Business Days’ advance written notice to the other parties.  For
purposes hereof, a “Business Day” is any day other than a Saturday, Sunday, or a
holiday on which commercial banks in Pennsylvania generally are not open for the
transaction of business.
 
 
22

--------------------------------------------------------------------------------

 
 
10.8           Titles and Subtitles.  The titles of the sections and subsections
of the Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.
 
10.9           Counterparts.                                This Agreement may
be executed in any number of counterparts, each of which shall be an original,
but all of which together shall constitute one instrument.  Signatures delivered
via electronic mail utilizing .pdf or other format shall be deemed original
signatures for all purposes hereunder.
 
10.10           Waiver of Trial by Jury.  TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH ISSUER AND EACH PURCHASER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.
 
10.11           Jurisdiction.  For the purpose of any suit, action, or
proceeding arising out of or relating to this Agreement or any other Transaction
Document, the Issuers hereby irrevocably consent and submit to the jurisdiction
and venue of any of Courts of the Commonwealth of Pennsylvania, including,
without limitation, the Court of Common Pleas of Montgomery County and the
Federal District Court for the Eastern District of Pennsylvania, and appoint and
constitute the Secretary of State of the Commonwealth of Pennsylvania as their
agent to accept and acknowledge on its behalf all service of process in
connection with any such matter, copies of which process shall be mailed or
delivered to the Issuers.  The Issuers irrevocably waive any objection which it
may now or hereinafter have to the laying of the venue of any suit, action, or
proceeding brought in such court and any claim that such suit, action, or
proceeding brought in such a court has been brought in an inconvenient forum and
agrees that service of process in accordance with the foregoing sentence shall
be deemed in every respect effective and valid personal service of process upon
the Issuers.  The provisions of this Section 10.11 shall not limit or otherwise
affect the right of the Purchasers to institute and conduct action in any other
appropriate manner, jurisdiction, or court.
 
10.12           Expenses.
 
(a)           At the Closing, the Company shall (i) pay to PBC six and one-half
percent (6.5%) cash consideration of the aggregate principal amount of the
Notes, and (ii) issue to PBC or its designees warrants (the “Agent Warrants”) to
purchase 50,000 shares of fully-paid Common Stock for each $1,000,000 of
aggregate principal amount of the Notes.  The Agent Warrants shall be
substantially the form of the Warrants.
 
 
23

--------------------------------------------------------------------------------

 
 
(b)           The Issuers shall reimburse PBC for all costs and expenses
(including without limitation attorneys’ fees) incurred by PBC in negotiating
and effectuating the transactions contemplated herein and conducting its due
diligence investigation of the Company up to a maximum of $30,000, payable at
Closing.
 
(c)           Each Purchaser hereby acknowledges that Duane Morris LLP acted as
counsel to PBC in connection with this Agreement and the transactions
contemplated herewith and does not represent any Purchaser, and that each
Purchaser has been instructed to obtain such Purchaser’s own independent legal,
accounting, tax, and other advice in connection with the Purchase of the Notes.
 
10.13           Pronouns.  All pronouns contained herein, and any variations
thereof, shall be deemed to refer to the masculine, feminine or neutral,
singular or plural, as to the identity of the parties hereto may require.
 


 
{remainder of page intentionally left blank}
 
 
 
 
 
24

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have, by their duly authorized
representatives, executed this Agreement as of the date first set forth above.
 
BROADCAST INTERNATIONAL, INC.,
a Utah corporation
                    By:   
/s/ Rodney M. Tiede
   
 
   
Rodney M. Tiede, Chief Executive Officer
   
 
   
 
   
 
 

 
 
BI ACQUISITIONS, INC.,
a Utah corporation
                    By:   
/s/ Rodney M. Tiede
   
 
   
Rodney M. Tiede, Chief Executive Officer
   
 
   


 
INTERACT DEVICES, INC.,
a California corporation
                    By:   
/s/ Rodney M. Tiede
   
 
   
Rodney M. Tiede, Chief Executive Officer
   
 
   

 
 

Collateral Agent                     By:   
/s/ Amir L. Ecker
   
 
   
Amir L. Ecker, as Collateral Agent
   
 
   

 
 
 

--------------------------------------------------------------------------------

 
 
INVESTOR SIGNATURE PAGE
TO
NOTE AND WARRANT PURCHASE AND SECURITY AGREEMENT


 
Aggregate Purchase Price to be Paid by the Purchaser:  $ 150,000
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of:  December 27, 2011
 

INVESTOR           By: /s/ Amir L. Ecker          Print Name:  Amir L. Ecker    
      Title:           
Name in which
Note(s) and Warrants
are to be registered: 
Amir L. Ecker          
Mailing
Address: 
800 Newtown Road
Villanova, PA 19085        
Address for delivery
of Note(s) and Warrants
(if different):  
         
Taxpayer
Identification
Number:   
[Omitted]  

 
Manner of Settlement:  As described in Section 2.2 of the Note and Warrant
Purchase  and Security Agreement
 
Acknowledged this 27 day of December, 2011:
 

PHILADELPHIA BROKERAGE CORPORATION         By:  Illegible          Title:   
Illegible   

 
 

 
 
 

--------------------------------------------------------------------------------

 
 
INVESTOR SIGNATURE PAGE
TO
NOTE AND WARRANT PURCHASE AND SECURITY AGREEMENT


 
Aggregate Purchase Price to be Paid by the Purchaser:  $ 150,000
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of:  December 27, 2011
 

INVESTOR           By: /s/ Amir L. Ecker          Print Name:  Amir L. Ecker    
      Title:  General Partner         
Name in which
Note(s) and Warrants
are to be registered: 
ACT Capital Partners, L.P.        
Mailing
Address: 
2 Radnor Corporate Center
Suite 111
Radnor, PA 19087
       
Address for delivery
of Note(s) and Warrants
(if different):  
         
Taxpayer
Identification
Number:   
[Omitted]  

 
Manner of Settlement:  As described in Section 2.2 of the Note and Warrant
Purchase  and Security Agreement
 
Acknowledged this 27 day of December, 2011:
 

PHILADELPHIA BROKERAGE CORPORATION         By:  Illegible          Title:   
Illegible   

 
 
 

--------------------------------------------------------------------------------

 
 
INVESTOR SIGNATURE PAGE
TO
NOTE AND WARRANT PURCHASE AND SECURITY AGREEMENT


 
Aggregate Purchase Price to be Paid by the Purchaser:  $ 100,000
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of:  December 27, 2011
 

INVESTOR           By: /s/ Bill De Witt          Print Name:  Bill De Witt     
    Title:  Partner         
Name in which
Note(s) and Warrants
are to be registered: 
De Witt Family Partnership        
Mailing
Address: 
12966 Highland Oaks Ct.
Fairfax, VA 22033        
Address for delivery
of Note(s) and Warrants
(if different):  
         
Taxpayer
Identification
Number:   
[Omitted]  

 
Manner of Settlement:  As described in Section 2.2 of the Note and Warrant
Purchase  and Security Agreement
 
Acknowledged this 27 day of December, 2011:
 

PHILADELPHIA BROKERAGE CORPORATION         By:  Illegible          Title:   
Illegible   

 
 
 

--------------------------------------------------------------------------------

 

INVESTOR SIGNATURE PAGE
TO
NOTE AND WARRANT PURCHASE AND SECURITY AGREEMENT


 
Aggregate Purchase Price to be Paid by the Purchaser:  $ 250,000
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of:  December 22, 2011
 

INVESTOR           By: /s/ Xiaoying Gao          Print Name:  Xiaoying Gao     
    Title:  Individual         
Name in which
Note(s) and Warrants
are to be registered: 
Xiaoying Gao        
Mailing
Address: 
5906 Highland Dr. Palatine, IL 60067        
Address for delivery
of Note(s) and Warrants
(if different):  
5906 Highland Dr. Palatine, IL 60067         
Taxpayer
Identification
Number:   
[Omitted]  

 
Manner of Settlement:  As described in Section 2.2 of the Note and Warrant
Purchase  and Security Agreement
 
Acknowledged this 22 day of December, 2011:
 

PHILADELPHIA BROKERAGE CORPORATION         By:  Illegible          Title:   
Illegible   

 
 
 

--------------------------------------------------------------------------------

 

INVESTOR SIGNATURE PAGE
TO
NOTE AND WARRANT PURCHASE AND SECURITY AGREEMENT


 
Aggregate Purchase Price to be Paid by the Purchaser:  $ 200,000
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of:  December 27, 2011
 

INVESTOR           By: /s/ J.M. Tilney          Print Name:  J.M. Tilney       
  Title:           
Name in which
Note(s) and Warrants
are to be registered: 
John M. Tilney         
Mailing
Address: 
c/o Philadelphia Brokerage Corp.
2 Radnor Corp. Center
Radnor, PA 19087 
       
Address for delivery
of Note(s) and Warrants
(if different):  
         
Taxpayer
Identification
Number:   
UK Citizen  

 
Manner of Settlement:  As described in Section 2.2 of the Note and Warrant
Purchase  and Security Agreement
 
Acknowledged this 27 day of December, 2011:
 

PHILADELPHIA BROKERAGE CORPORATION         By:  Illegible          Title:   
Illegible   

 
 
 

--------------------------------------------------------------------------------

 

INVESTOR SIGNATURE PAGE
TO
NOTE AND WARRANT PURCHASE AND SECURITY AGREEMENT


 
Aggregate Purchase Price to be Paid by the Purchaser:  $ 250,000
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of:  December 22, 2011
 

INVESTOR           By: /s/ Gus Blass II          Print Name:  Gus Blass II     
    Title:           
Name in which
Note(s) and Warrants
are to be registered: 
Gus Blass II         
Mailing
Address: 
16 W. Palisades Dr.
Littel Rock, AR 72207 
       
Address for delivery
of Note(s) and Warrants
(if different):  
Same        
Taxpayer
Identification
Number:   
[Omitted]  

 
Manner of Settlement:  As described in Section 2.2 of the Note and Warrant
Purchase  and Security Agreement
 
Acknowledged this 22 day of December, 2011:
 

PHILADELPHIA BROKERAGE CORPORATION         By:  Illegible          Title:   
Illegible   

 
 
 

--------------------------------------------------------------------------------

 

INVESTOR SIGNATURE PAGE
TO
NOTE AND WARRANT PURCHASE AND SECURITY AGREEMENT


 
Aggregate Purchase Price to be Paid by the Purchaser:  $ 200,000
 
Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.
 
Dated as of:  December 22, 2011
 

INVESTOR           By: Illegible          Print Name:  Illegible         
Title:  Trustee        
Name in which
Note(s) and Warrants
are to be registered: 
Illegible          
Mailing
Address: 
Illegible          
Address for delivery
of Note(s) and Warrants
(if different):  
Illegible          
Taxpayer
Identification
Number:   
[Omitted]  

 
Manner of Settlement:  As described in Section 2.2 of the Note and Warrant
Purchase  and Security Agreement
 
Acknowledged this 22 day of December, 2011:
 

PHILADELPHIA BROKERAGE CORPORATION         By:  Illegible          Title:   
Illegible   

 
 
 

--------------------------------------------------------------------------------

 
 


EXHIBIT A
 
Form of Note
 


 
{see attached}
 


 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
Schedule of Purchase Amounts
 
 
 
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT C
 
Form of Warrant
 


 
{see attached}
 


 

--------------------------------------------------------------------------------
